USCA11 Case: 21-10573    Date Filed: 08/09/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10573
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:20-cv-21518-CMA



AKBAR MARVASTI,

                                                           Plaintiff-Appellant,

                                 versus

SECRETARY, U.S. DEPARTMENT OF COMMERCE,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 9, 2021)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 21-10573           Date Filed: 08/09/2021       Page: 2 of 8



       Akbar Marvasti, proceeding pro se, appeals the district court’s dismissal

without prejudice of his pro se second amended employment discrimination

complaint for failure to effect timely service. Although Marvasti primarily argues

the merits of his underlying discrimination claims—which are not properly before

this Court—liberally construing his brief, he also argues that the district court

abused its discretion by dismissing his complaint for lack of service without

considering whether good cause or other factors warranting an extension of time

existed. After review, we vacate and remand for further proceedings consistent

with this opinion.

                                    I.       Background

       On April 27, 2020, Marvasti filed his second amended complaint against the

then-United States Secretary of Commerce, alleging discrimination by his

employer, the National Oceanic and Atmospheric Administration, based on his

national origin and religion, in violation of Title VII. 1 The district court then

issued an order providing him with instructions on procedures for pro se litigants.

The order advised Marvasti that he was obligated to comply with all Federal Rules

of Civil Procedure, including that he was responsible for ensuring that the




       1
       The district court had sua sponte dismissed Marvasti’s initial complaint and his first
amended complaint without prejudice for failure to state a claim.
                                                2
          USCA11 Case: 21-10573       Date Filed: 08/09/2021    Page: 3 of 8



defendant was served with the summons and complaint under Fed. R. Civ. P. 4(m)

within 90 days after the filing of the complaint.

      A few days later, the district court ordered Marvasti to perfect service upon

the defendant, pursuant to Rule 4(m), by July 8, 2020, or show cause why the

action should not be dismissed for failure to perfect service of process. It advised

that failure to file proof of service or show good cause by that date would “result in

a dismissal without prejudice and without further notice.”

      On July 13, 2020, the district court sua sponte dismissed the case without

prejudice, finding that “there [was] no indication on the docket that the [d]efendant

ha[d] been served, nor ha[d] [Marvasti] requested additional time to do so.

      The same day, Marvasti filed a letter with the district court, stating that on

May 12, 2020, he sent a summons to the Department of Commerce, via U.S. Postal

Service (“USPS”) certified mail, and had requested a return receipt. He stated that

he had not received a return receipt, and he had learned upon calling the district

court to check on his case status that his case had been dismissed for lack of

service. He asserted that he had resent the summons that day again with return

receipt requested, and he urged the court to give him another chance to perfect

service. The following day, Marvasti sent a second letter to the district court

stating that the tracking information for his first summons indicated that it was

delivered on May 15, 2020, even though he never received a return receipt. He


                                          3
          USCA11 Case: 21-10573       Date Filed: 08/09/2021    Page: 4 of 8



expressed concern that perhaps the summons had not been received by Department

of Commerce staff because most government agencies were working remotely due

to the COVID-19 pandemic, and he urged the district court to reconsider its prior

dismissal of his case. He attached a printout of the tracking information in support

of his allegations.

      The district court denied his motion for reconsideration without prejudice.

The district court acknowledged his letters but stated that it was “unclear whether

[Marvasti] is effectuating service properly, see Fed. R. Civ. P. 4(i), nor does he

explain why he did not seek additional time to serve Defendant.”

      Marvasti filed additional requests for reconsideration citing the same issues

and concerns relating to service of process during the pandemic. In one of his

letters, Marvasti indicated that he had successfully served the Department of

Commerce. He submitted a confirmation e-mail he received from the service of

process firm, stating that service had been made on an authorized agent with the

agency, along with a sworn affidavit from the process server. The district court

granted Marvasti’s motion for reconsideration, concluded that it appeared service

had been made within a reasonable time, and reinstated the case.

      However, two months later, on November 25, 2020, the district court sua

sponte determined that service had not been perfected because the defendant had

not responded or filed an appearance. The district court explained that Marvasti


                                          4
          USCA11 Case: 21-10573        Date Filed: 08/09/2021    Page: 5 of 8



had to serve the United States under Rule 4(i)(1), because he was suing the

Secretary of Commerce in his official capacity. Accordingly, it ordered Marvasti

to “perfect service on [d]efendant and file a return of service by December 23,

2020, failing which the case [would] be DISMISSED without prejudice and

without further notice.”

      On December 15, 2020, Marvasti submitted a sworn affidavit from an

employee with Same Day Process Service, Inc., attesting that a copy of the

relevant legal documents had been sent via certified mail to the U.S. Department of

Justice (“DOJ”). A couple of weeks later, the district court sua sponte dismissed

the case without prejudice for lack of service, explaining that sending the summons

and the complaint via certified mail to the DOJ was “insufficient.”

      A few days later, Marvasti sent a letter requesting an extension of time to

serve the DOJ, asserting that he had had no alternative but to use certified mail at

the time because the process server company had advised him that it was the only

method through which the DOJ was receiving summons. He averred that the DOJ

had since reopened and that it could be served.

      The district court construed Marvasti’s motion for an extension as a motion

for reconsideration and denied it, reiterating that, despite several opportunities,

Marvasti failed repeatedly to serve process over eight months. The court noted

that Marvasti could file a new action because the dismissal was without prejudice,


                                           5
           USCA11 Case: 21-10573           Date Filed: 08/09/2021       Page: 6 of 8



and that he could move to set aside the dismissal if there was a statute of

limitations issue.2 Marvasti appealed.

                                    II.       Discussion

       Marvasti argues that the district court failed to consider whether good cause

or other factors warranting an extension of time were present before dismissing the

complaint.

       We review for abuse of discretion a court’s dismissal without prejudice of a

complaint for failure to timely serve a defendant under Federal Rule of Civil

Procedure 4(m), as well as a court’s decision to grant an extension of time under

Rule 4(m). Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1280 (11th

Cir. 2007).

       When a defendant is not served within 90 days of the filing of the complaint,

the district court, “on motion or on its own after notice to the plaintiff[,] must

dismiss the action without prejudice against that defendant or order that service be

made within a specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff

shows good cause for the failure, the court must extend the time for service for an

appropriate period.” Id. “Good cause exists only when some outside factor, such



       2
         Marvasti subsequently filed another motion for reconsideration, reiterating that he had
served DOJ via certified mail in December. The district court again denied his motion and
emphasized that because the dismissal was without prejudice, and Marvasti could refile the
action. The district court also advised that it would not entertain any additional motions for
reconsideration unless there was a statute of limitations issue.
                                                6
            USCA11 Case: 21-10573      Date Filed: 08/09/2021   Page: 7 of 8



as reliance on faulty advice, rather than inadvertence or negligence, prevented

service.” Lepone-Dempsey, 476 F.3d at 1281 (alteration adopted) (quotation

omitted).

      Furthermore, we held recently that “even when a plaintiff cannot

demonstrate good cause, the district court must still consider whether any other

circumstances warrant an extension of time based on the facts of the case.” Bilal v.

Geo Care, LLC, 981 F.3d 903, 919 (11th Cir. 2020). “[A] district court may

exercise its discretion to dismiss the case without prejudice or to direct service to

be accomplished within a set time only after it evaluates any factors that may bear

on this determination.” Id. Where a district court dismisses a case after “finding

that the plaintiff did not demonstrate good cause but before considering whether

the facts of the case justify a permissive extension of the service period,” the

dismissal is “premature.” Id. Thus, in Bilal, we vacated a dismissal without

prejudice for lack of service and remanded for further proceedings. Id. at 920. We

explained that even though the district court had given the plaintiff two prior

extensions to serve the defendants, vacatur and remand was warranted because the

dismissal order did “not indicate that the district court evaluated whether any other

circumstances of the case justified a further extension.” Id. at 919–20. We are

bound by Bilal. See Wascura v. Carver, 169 F.3d 683, 687 (11th Cir. 1999)




                                           7
          USCA11 Case: 21-10573      Date Filed: 08/09/2021   Page: 8 of 8



(explaining that under the prior-panel-precedent rule, we are bound to follow a

prior panel decision “regardless or whether we agree with it”).

      Accordingly, we must vacate the district court’s dismissal without prejudice

and remand because the district court did not consider whether Marvasti had

shown good cause or whether any facts of the case otherwise justified an additional

extension.

      VACATED AND REMANDED.




                                         8